Thurgood Marshall: May it please the Court, I would like, if possible, to reserve some time for rebuttal.
Earl Warren: Mr. Rogers.
Walter E. Rogers: Mr. Chief Justice, may it please the Court. I think that this Court has very clear conception of the facts in this case. There are two I think I might mention. It is clear that the petitioner was a passenger in interstate commerce. His traveling in interstate commerce would've been in Richmond (Inaudible). He left the bus and came into a private owned and operated restaurant located in the terminal building in Richmond. That privately owned restaurant operated separate facilities for members of each race. The testimony is specifically clear that the restaurant is in no way affiliated with or controlled by the bus company. It operates under a lease, just as a lease of any other business establishments at such of its term at least it's on the record but the policies of the restaurant with those other restaurant. Petitioner came into the section which is reserved for white patrons and was informed that he could not be served there, and that he would have to go into the other portion of the restaurant which is reserved for Negroes. He refused to leave the premises and when he refused to do so, he was directly arrested for trespass after warning. The Virginia statue is quoted at page 4 of the brief on behalf of the Commonwealth. And it simply provides that it is not a segregation statute at all. It is a statute which provides that if any person shall without any authority law go upon or remain upon the grounds of premises of another, after having been forbidden to do so by the owner or the person in control, then he shall be deemed guilty of a misdemeanor. That statute has been on the statute books of Virginia since 1934.
Speaker: (Inaudible)
Walter E. Rogers: 1934, it was enacted as Chapter 165 of the Acts of the Government (Inaudible) in 1934. There have been one or two amendments since that time. The provision for sign was included after the warning by signs and anyone who is familiar with the legislative history of that statute as to where the fact of that provision was put in there to deal with these unattended parking lots where automobiles were driven in a private property where there was no attendants so that happen to be the reason why that was inserted in. The statute does no more than impose criminal sanctions -- criminal actions for continued trespass after the party is instructed to leave without authority -- if he is --
Speaker: (Inaudible)
Walter E. Rogers: That is true. If he had any right either by contract with the party or anything of that sort or -- if he was proceeding as a peace officer or if this is a matter involving interstate commerce where he derives some way to go there as being an interstate passenger then he is there with authority of law and would not be guilty of trespass when refuses to leave but he has first got the authority whereby -- which he is owned the private property. Sir?
Speaker: (Inaudible)
Walter E. Rogers: Yes, I think it would. Well, the owner has the record --
Speaker: (Inaudible)
Walter E. Rogers: Well, in Virginia, privately owned property, the owner has a control, that the owner directs a party to leave and he refuses to do so, the offense is committed unless the party himself can bring forward something to show his authority for being there.
Speaker: (Inaudible)
Walter E. Rogers: Well, I think it is implicit in any situation where a person owns property, whether it be my home, my store or my facility and I direct somebody to leave and I have it –-
Speaker: (Inaudible)
Walter E. Rogers: And he has no authority of law to stay there. He's guilty. I would say it's upon him to show it. It's a defense to his actions in the premises because I think you can say. Though, I don't think absolutely it's not evidence. This is an affirmative defense if he is going to show that he carries a search warrant or that he has some right to be there. The only right this man asserted in this case was, "I am an interstate passenger. Here's a ticket I'm using to ride on the bus." That was the elements of his contention that as why we was lawfully there.
Speaker: (Inaudible)
Walter E. Rogers: That's -- that's -- that he is -- if I 'm on somebody else's property, and the owner of the property directs me to leave, he's got to show his right to remain. That was not shown here and if our position be correct in the present situation.
Speaker: (Inaudible)
Walter E. Rogers: Well, I know of no right that a person has to remain at somebody else's property after he has been ordered to leave.
Speaker: (Inaudible)
Walter E. Rogers: And, they offer as their evidence to support their right this ticket that he used when he was travelling in interstate commerce and that's all that he offers and that's all this case is about as to whether that give him the right, each claims no other right. He offered no other proof of it and that was why he was there. The evidence is to why he was there is clear. He came in claiming the right to be served in that restaurant. So, the question of why he is -- is present in this case certainly is before this Court and has been before every Court that has considered this case. The question is --
Speaker: (Inaudible)
Walter E. Rogers: That's it, because of proof for the purpose that he was there and that's the only purpose that he was there, all the purposes he pretended to be there and if that gives him authority of law, he has it, but if that doesn't (Inaudible), he doesn't have.
Speaker: (Inaudible)
Walter E. Rogers: In that situation our (Inaudible) is this. All of the evidence here at page 20 of this transcript is that this restaurant was not in any way controlled, affiliated with or operated by the bus company. The lease, purely a private lease between an owner of a piece of property, Richmond Bus Terminal, Inc. Richmond Bus Terminal, Inc. is the owner of this building and Richmond Bus Terminal Inc. leased this property. The lease is in the record at 14 through --
Speaker: (Inaudible)
Walter E. Rogers: Page 9 through 17. There is no evidence in this record as to who owns the Bus Terminal, Inc. There was --
Speaker: (Inaudible)
Walter E. Rogers: I -- you want me to testify as to what I have heard or I may know?
Speaker: (Inaudible)
Walter E. Rogers: I will be frank enough to say this that the evidence, certified copies of the records of ICC of the application that were filed by two companies, Carolina, Richmond, I believe, (Inaudible) showed us all the time that report was filed that the Bus Terminal, Inc. was owned 50% by two operating carriers. They were the Carolina Coach Company and Virginia Stage Lines.
Speaker: (Inaudible)
Walter E. Rogers: I don't know Your Honor. The testimony in that is that he came in on a Trailways Bus and it's my understanding, this is not factual evidence either, but it's my understanding that Trailways is the name that designates a number of different bus companies all over the country that are not necessarily affiliated at all. It's more or less a trade name under which they -- they operate. I don't know whether it was Carolina Coach Company Bus or a Trailways Bus Company. Virginia Stage Lines Bus Company that this man came into this town (Inaudible) or not or where there were some other carrier that may or may not have been -- it was a carrier operating in interstate commerce because it came from Washington, and was going to the South, but frankly I do not know. I -- I just don't have the information.
Speaker: (Inaudible)
Walter E. Rogers: I wouldn't think that the unusual (Inaudible)
Speaker: (Inaudible)
Walter E. Rogers: No, I don't consider it important. I'll deal with the question, Your Honor this -- in this way. If we assume for the moment that this man is travelling on a Carolina Coach line, one of the two companies, that the record of gas and receipt noted the time of (Inaudible) owned Richmond Bus Terminal, Inc, 50-50.
Speaker: (Inaudible)
Walter E. Rogers: There is still no evidence that Richmond Bus Terminal, Inc. controlled or operated this restaurant. I might say this first, as far as the assignments of error are concerned, and really what was considered by the courts below, in this case, first originated on the motion to dismiss the warrant, it's found on page 6, the petitioner relied on two rights. One right afforded him by the Interstate Commerce Act, and the other, by the Interstate Commerce Clause itself. The provision as far as the Act I believe seems to be above except on the basis of this evidence that is tendered here for the first time. The evidence, it was not considered by any of the courts below. They haven't considered the effect of that one way or the other and these certified copies of the ICC that is tendered by the amicus curiae. That has not been before the Virginia Courts, either the Supreme Court or the lower court. That evidence had been introduced below what kind of evidence would have been offered regarding the history of these companies I don't know in meeting that question, but the warrant -- the most when they dismissed the warrant, they did raise Interstate Commerce Act. They apparently abandoned it early in the game. It was not made a basis of an assignment of error to the Virginia Supreme Court. The assignments of error appear on page 5 and the contention on that score is that the Court erred in refusing to dismiss the prosecution on the ground which the statute has applied, that is the Virginia Statute, unconstitutionally attempts to regulate commerce. That I take it, it presents a constitutional question not a statutory question. The petition for writ certiorari to this Court does not make this point that the Interstate Commerce Act, it's -- I mean, the Interstate Commerce Act itself gives this right. It affirmed this rule and as an after thought here that --
Felix Frankfurter: (Inaudible)
Walter E. Rogers: I beg your pardon, sir.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: By motion to dismiss in the --
Felix Frankfurter: The warrant.
Walter E. Rogers: -- motion to dismiss the warrant, in the Hustings Court of the City of Richmond.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: Well, possibly so. It -- it was before the Hustings Court. The issue was not before the -- the Virginia Supreme Court by the assignments of error and carried out that. Apparently --
Potter Stewart: Mr. -- Mr. Rogers, the initial trial in Richmond in the police court.
Walter E. Rogers: That's correct.
Potter Stewart: And then, was there a trial de novo in the --
Walter E. Rogers: Yes, Your Honor.
Potter Stewart: -- Hustings Court?
Walter E. Rogers: Yes, sir.
Potter Stewart: What is the Hustings Court? Was it a general jurisdiction?
Walter E. Rogers: That's the Court on general jurisdiction as of the court of record where he would have then entitled to a trial by jury if he had requested that he was tried by the jury by the Court.
Potter Stewart: It isn't a trial de novo --
Walter E. Rogers: Trial de novo completely, the proceedings in the police court have no standing one, evidentiary value or anything of that sort in the Court of records. It is the Court just next below the Virginia Supreme Court in line of the jurisdiction.
Speaker: (Inaudible)
Walter E. Rogers: Yes.
Speaker: (Inaudible)
Walter E. Rogers: I believe that --
Speaker: (Inaudible)
Walter E. Rogers: I believe that federal statutes of -- Virginia Statutes of federal decision amount us a judicial notice.
Speaker: (Inaudible)
Walter E. Rogers: That's right. The restaurant is operated as one as a -- in the terminal building but it says, local train as well as passengers that may come in to the terminal, whether in intestate commerce or otherwise, The -- the white restaurant is in one section, the colored restaurant in another. The petitioner could've been served there, it was not crowded, the evidence shows that. So that is the status of the record on that point here. The Interstate Commerce Act, the reason I think that counsel has not pressed the Interstate Commerce Act question is the fact that counsel of record here was also counsel of record in N.A.A.C.P. versus St. Louis and San Francisco Railway which involved a hearing before the Interstate Commerce Commission as to the practices of a number of operating railroads, the railroad terminal building at Broad Street in Richmond, Virginia and also a leased restaurant facility within that building operated by I believe the Union News. The ICC, the agency which Congress had set up to carry out the Interstate Commerce Act and enforce the policies and declaration of policies of Congress had the question as to whether a lessee non-carrier concern operating a restaurant in a terminal building was required to serve without discrimination. The ICC held I believe in 1955 and 1956 that the Interstate Commerce Act did not apply to such privately owned and operated lessee non-carrier concern in the operation of its restaurant facility in the railroad terminal station in Richmond, Virginia. So far as I'm aware, Congress has not taken any further steps to extend its noted power to regulate interstate commerce to specifically say that such a closely related facility should be operated on a nondiscriminatory basis. Now in that case, the ICC had evidence that the terminal corporation there was in fact owned and controlled by operating carriers in an interstate commerce, evidence that we do not have here except as -- has been offered here by a (Inaudible). The --
Potter Stewart: It's true is it not that there is a difference between that case and this in that there, they were finding the restaurant was not an essential part of -- of the transportation business carried on by the railroad in that terminal?
Walter E. Rogers: That is true. It may well be true here.
Potter Stewart: Here, there is no finding one way or the other.
Walter E. Rogers: There's no finding. No -- no finding about the Court one way or the other but if the Act had been pressed and this question of operating control had been shown, what the evidence would've been as developed as to how many years this particular carrier had been operating in the City of Richmond, you got a terminal facility which it didn't even know how to control and operate. Well, they have -- it ever had a restaurant before that for 19 years or 30 years, it might well have been developed. That is why I think it is improper at this stage to begin to consider evidence dealing with the -- with the control. Conceivably, you might have an entirely different -- if the court below had considered that, and if the litigants had developed that phase of the -- of the question.
Speaker: (Inaudible)
Walter E. Rogers: Well, I think -- I think the difficulty with that of course obviously a person has to eat. It isn't in the question, but that it takes -- you can take judicial notice of that without any question. But as to how, that service is pressed, I myself wouldn't let -- I don't know if it is a matter of such a common law as Mr. Justice Stewart has pointed out that a lot of these places, they pull up the side of filling station on the road where the operation, the feeding operation is furnished by somebody that has no relationship with interstate commerce.
Speaker: (Inaudible)
Walter E. Rogers: How those terminals are operated? Well, they're operated only in control by the carriers themselves whether they are owned and controlled by the person who furnishes a place for the buses to come in, whether the restaurants in them are operated directly by the bus company, I don't think it's a matter of which we could take judicial notice without proof of what the particular facts were.
Speaker: (Inaudible)
Walter E. Rogers: Well, I think as far as this, we have evidence here that there was a terminal building that served interstate buses, that it did have a restaurant in it, that it did have a restaurant in which some of the interstate passengers --
Speaker: (Inaudible)
Walter E. Rogers: Yes. Well (Inaudible) a State as well as local and we have the actual lease that exists between the two corporations, but we have here --
Speaker: (Inaudible)
Walter E. Rogers: I would assume so. I think the -- if I'm not mistaken, the evidence show that it was 40-minute layoff and whether it's a 40-minute layoff we go to -- so we can step across the street and eat in a restaurant operated by me whether he's going to eat in this restaurant or whether this restaurant serves many people or few people in interstate commerce or otherwise, they -- to get to the act --
Speaker: (Inaudible)
Walter E. Rogers: That is correct.
Speaker: (Inaudible)
Walter E. Rogers: No, they are made by the operator of the restaurant.
Speaker: (Inaudible)
Walter E. Rogers: There are actually two rooms.
Speaker: (Inaudible)
Walter E. Rogers: Two rooms.
Speaker: (Inaudible)
Walter E. Rogers: I would say this, the restaurant facility, when the building was built, the restaurant facility was -- the rooms for it were built at the same time. I mean it was part of the investment. Now, what has --
Speaker: (Inaudible)
Walter E. Rogers: The terminal company built the buildings -- built the building --
Speaker: (Inaudible)
Walter E. Rogers: I -- I think so, Your Honor.
Speaker: (Inaudible)
Walter E. Rogers: Well, he may have Your Honor. I am not --
Speaker: (Inaudible)
Walter E. Rogers: The owner of the restaurant facilities under the lease were to be put in by the restaurant.
Speaker: (Inaudible)
Walter E. Rogers: I don't know Your Honor. I think of such. I don't think there is any evidence on that as this to how much of the construction whether they turn certain space over.
Speaker: (Inaudible)
Walter E. Rogers: That there ought to be two separately operating restaurants?
Speaker: (Inaudible)
Walter E. Rogers: The lease of course is here. Well, I saw here by leases itemizes under the lessee subject to the terms and condition hereof all the term that the room space. The space then said Trailways Bus Station or used by lessee as a restaurant, lunch room or sort of that and then used that which space is more particularly and described as follows. That certain space in the basement and on the ground floor of Trailways Bus Terminal to be constructed at Northwest Corner Broad Street in the City of Richmond and assume (Inaudible) on two diagrams he had to attached and made a part here that's on the lease of Exhibit A and B and I don't -- they were not introduced by in evidence. And frankly about that it was a certain space in the building. That was to be designed by the restaurant company or that I don't know. And --
Speaker: (Inaudible)
Walter E. Rogers: I'd rather think they were. It's what I -- if we ought to speculate on it. That's -- that's my opinion because I imagine when they constructed the building, they constructed (Inaudible) that went into the building and things of that sort although I don't know.
Speaker: (Inaudible)
Walter E. Rogers: Yes, sir. I think it maybe an open space of the counter or table arrangement that separates them of whether they are actually two separate rooms and that I don't know, nothing in the record the one lease -- one lease for the total space.
Speaker: (Inaudible)
Walter E. Rogers: Nor did the lease say that you should segregate or not segregate.
Potter Stewart: But you understand that this lease covers both restaurant operations?
Walter E. Rogers: Yes, sir.
Potter Stewart: That the single lessee of --
Walter E. Rogers: Single lessee operating two restaurant spaces within the same building as based (Inaudible) to dining room facilities, lunch counter facilities whatever they are --
Charles E. Whittaker: (Inaudible)
Walter E. Rogers: A restaurant? The lease -- the lease is paid or used by the lessee as a restaurant, lunchroom, photo shop and newsstand which said space is described that was described by the few (Inaudible) part of this exhibit that was introduced. The lessee was to provide all of the facilities as far as stalls and restaurant equipment and the things of that sort. And it set it in what the terminal building specified in the way of rental although what matter of operation but on this score as to have these restaurants that would be operated, that was a matter less to this private concern using the space in the building.
John M. Harlan II: It could not sell anything (Inaudible) without the lessor's permission in its commodity that is not usually sell to a stall on a bus terminal (Inaudible)
Walter E. Rogers: You're reading from Section 7 --
John M. Harlan II: -- paragraph seven on page 11 as you said to the lease. Do I read that correctly?
Walter E. Rogers: That's correct, yes.
John M. Harlan II: If it wanted to sell food, which might be of interest to local inhabitants. It's not customarily sold to the bus terminal -- it could not do so without the consent of the lessor.
Walter E. Rogers: That is correct.
Speaker: Then it would be true if --
Walter E. Rogers: That will be true. They started selling whiskey by the drink in the operator or the lessor object that he has a right to say it so. But the extent of the control between the two companies is not specified in this brief which is on the record. The Interstate Commerce Act, the same language of viewing into section which was substantially the same in Section 4931 dealing with common carriers and railroad section I believe. And in the Chapter 300 chapter in Section 316 (d), with 4931 was on the book pro--prohibiting the carriers. It prohibits carriers as it prohibit anybody thus performing any function and have a closely all -- distantly related to interstate commerce. It regulates carriers and regulate restaurant after all. It regulates carriers. 316 (d) again regulates carriers by motivators and it prohibits discrimination in any form by them. Now, the evidence here as far as this terminal is concerned, the terminal itself as distinguished from the rest which under the control of the terminal corporation. If the consideration be given to any ownership or control of that corporation, the terminal facilities where there was no policy of segregation in any of its facilities, it's restaurant and the like, were there was no requirements, the evidence in this -- and this right that it there was no segregation at all in connection with the operation of the terms.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: Of the lease --
Felix Frankfurter: (Inaudible)
Walter E. Rogers: You're reading from the top of page 14 --
Felix Frankfurter: (Inaudible)
Walter E. Rogers: Neither the lessee nor its employees shall be allowed to perform any terminal service other than that pertaining to the operations outlined in this contract or shall the lessee or its employees sell transportation of any kind or give information pertaining to schedules, rates of transportation matter that's where referrals and certain groups for the properties of the lessor.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: To -- in -- in the operation of this restaurant and you -- you do nothing else for us but operate this restaurant. That -- that's what you are suggesting then.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: I think that's subject to -- to that interpretation.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: There again there's an indication that the terminal operator, the lessor wanted the modern-up-to-date restaurant in its terminal.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: I think that -- I think that is true. It's obviously that people do eat, they'd run in the terminal, they don't have a restaurant. We don't have the operation and control except that we specify here over to you, you do. We're not there. You operate this. That if this was the -- it's --
Felix Frankfurter: (Inaudible)
Walter E. Rogers: No. I think you have to look at there to the Interstate Commerce Act. If the Interstate Commerce Act in the regulation of motor carriers required motor carriers to provide restaurant service, then I think they would be performing a transportation function under the Interstate Commerce Act whether the -- they directed themselves a little bit through at least operation or otherwise, but if it is just a -- an operation which is not required and if the terminal building of the bus company wants to engage in some function outside if the field of interstate commerce then I don't think it's an interstate commerce's function.
Charles E. Whittaker: Do you deny that it was within the power of the Commission by regulation to require the bus company to personally operate such a -- an eating facility at every terminal?
Walter E. Rogers: I don't know, Your Honor. I am not aware of any provision in Motor Transportation Act.
Charles E. Whittaker: No, I understand it's your argument but that has not been done. I wondered if you care to comment on whether it could be.
Walter E. Rogers: Under the Act as written today as I -- I did not know of any -- any kind. I do not deny that the Interstate Commerce Commission may have such regulatory power. You conclude that the furnishing of meals in connection with bus transportation is essential just like in -- in connection with the Railroad Act where a person is on a train and he stays on the train all the way across the country. They can be very much in order mandated with that provision of the Interstate Commerce Act, which would give the Commission power to pass a regulation stating that that is a part of the essential service which he may perform. In some of provisions maybe in the Act regulating carriers by Motor, I'm not aware of it. I don't -- it certainly wouldn't be beyond the -- it certainly would be improper for Congress to conclude that bus transportation travel should do it, and to give that power to the Commission. And if the Commission has exercised that power, and the bus companies were required, then I think it's a service of -- they will have to perform even direct or through some agency where the lease operation all the while.
Charles E. Whittaker: You used the word agency in the type that it would have to be the bus company's own facility.
Walter E. Rogers: Possibly so, but it's possible they could not delegate it to a non -- a non-carrier concern.
Charles E. Whittaker: It's non-delegable.
Walter E. Rogers: Non-delegable function, but just as counsel for the petitioner suggested here, he says this restaurant could've done nothing but let this man sit for forty minutes until his bus left and he doesn't get up and leave. He concedes here that there was certainly no obligation on this restaurant or the bus company or anybody else to provide him the food. He is asserting in that connection that the State has interrupted his interstate commerce here by stepping into the picture but --
Charles E. Whittaker: But that is true in every situation.
Walter E. Rogers: Where you threw a rock through a window.
Charles E. Whittaker: At the time when every trespasser would leave --
Walter E. Rogers: Sir?
Charles E. Whittaker: -- on break time when every trespasser would have to leave.
Walter E. Rogers: That's right. And certainly if he threw a brick through the window, at the back that he might be arrested and put in jail over the weekend or for 10 years. It wouldn't be a question of the State interrupting his interstate commerce journey he would've interrupted by his criminal act.
Speaker: (Inaudible)
Walter E. Rogers: That is -- that is -- that of course is based on --
Speaker: (Inaudible)
Walter E. Rogers: I think so. I think there were actually separate roads there that doesn't (Inaudible)
Potter Stewart: Get an example of page 21 of the records to the plain -- portion of the restaurant.
Walter E. Rogers: Yes.
Potter Stewart: Which -- which would've defined the other on a good point.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: Yes.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: I frankly don't remember Your Honor. I have been in the -- I have been in the restaurant and I have seem to recall that there are separate -- there are separate counters, there are separate rooms but I'm not sure that you can't see over an open space either over the counter from one to the other. It maybe that I have in mind the last petition, but I frankly don't --don't remember. I have been there and it -- to the best of my recollection -- to the best of my recollection, there are two separate rooms and that's -- that's what I think of the -- but I make this comment in this record, there were few comments have been made a bit the Negro state of the record on the -- on the issue that was presented here as to the offense, the testimony that this was a privately operated restaurant. The lease was introduced. The directions to leave, his presence, his direction to leave and he refused to leave. That constituted the case as far as the common law is concerned. If any of these other factors that we have been struggling with here are important, I am certain that able counsel for the petitioner could have presented them and presented them to the court below. Now, on that scope, certainly I'm not – criticizing, I think they have that position, he took his position that has in interstate carrier, he had a constitutional right to come into the white section and eat, and that was his point. He made it in the restaurant at the time and that's all it was stood. And that's why I say this question of -- of controlling anything, he says that's because it's in this building. And because these buses come in here and I am being in the interstate commerce, I've got a right to eat without being required to go into this section or that section. Now, if -- if he would have flashed ticket on a bus company to the restaurant across the street, insofar as he was concerned, the principle would be the same and that's -- that's why we're here in this state of the -- the record.
Speaker: (Inaudible)
Walter E. Rogers: I would say if the bus company were operating this restaurant, the bus company line here, not a lessee of the bus company or not a lessee of the terminal company were operating these restaurants, they will not only own the transport here, but we will as a related function provide a place to eat. We will not do in some bus companies do. We will just let you off and give you time to seek your meal somewhere else as some, they didn't. But we will -- we will provide it ourselves and if the bus company, the carrier that is operating is subject to regulation under the Act did that, then, I think it has to provide it without any discrimination in giving the service to its patrons. And I think that if the bus company were operating this restaurant and the man came in to get a service which regards to whether the manager told him to get out, and he had a right under the Interstate Commerce Act to be there, then you couldn't bring in by your State statute, it wouldn't be trespass because he would be lawfully there.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: Yes, I think we could. I think the -- if it is not a service which is required in the interstate –-
Felix Frankfurter: (Inaudible)
Walter E. Rogers: If it is not a service which is required by the Act or by the commission passing an appropriate regulation, but the company of its own --
Felix Frankfurter: (Inaudible)
Walter E. Rogers: It isn't required as far as interstate commerce is concerned.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: We have to have the responsibility there first. It is not avoiding responsibility because the bus company may decide to erect an office building in the City of Richmond and have on the ground floor its terminal.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: I don't know if that is -- that would've been construed here to mean that a bus company has to go into the restaurant business.
Felix Frankfurter: (Inaudible)
Walter E. Rogers: Not if it not be a transportation matter. If it --
Felix Frankfurter: (Inaudible)
Walter E. Rogers: Eating may be, but in many cases, a person will bring their buses to towns with no eating facility. They stop because eating is necessary and they go across the street to Howard Johnson or to some other restaurant and eat a particular food and they get back on. It's not essential as far as the way the buses operate, that is a distinction between --
Speaker: (Inaudible)
Walter E. Rogers: Well, I would certainly think that if they didn't have to set up the terminal, they have terminal (Inaudible), some place that they don't have a terminal. And they don't set it up and then suppose somebody comes along and said, let's do it anyway. Let's do it anyway. Let's set up the terminal anyway. The terminal is built. I'll set it up, or you the bus company set it up and lease it. If it were not an essential closely related function to interstate commerce, then the action of that private concern would not be there I think with the carrier.
Speaker: (Inaudible)
Walter E. Rogers: I would say it is -- it is related, yes, Your Honor it is.
Speaker: (Inaudible)
Walter E. Rogers: Well, certainly on a long bus trip, you got to eat three times a day. I think we would consider that and that you would -- during your passage you would certainly expect the bus company to at least stop, give you an opportunity to eat. Then, the bus company may set up a restaurant to -- to feed and it -- it is in that sense closely related to demonstrate commerce, it maybe a function that they don't have to perform and I make that -- that is a distinction I am making. It is -- if it is one that isn't required if they then, when they engaged in that part, then, the private operator can do as he pleases.
Speaker: (Inaudible)
Walter E. Rogers: If the bus company did it?
Speaker: (Inaudible)
Walter E. Rogers: Yes and it is -- I mean, I'm doubt about it if the bus company --
Speaker: (Inaudible)
Walter E. Rogers: Yes, I think it does.
Speaker: (Inaudible)
Walter E. Rogers: I think of course he's got a matter of degree. He said if he could come to a (Inaudible) where they're setting the -- they could say, provide this building, provide the stalls, provide all of the plates --
Speaker: (Inaudible)
Walter E. Rogers: And hire in the agents that you're running of.
Speaker: (Inaudible)
Walter E. Rogers: I don't believe they went that far they could, no.
Speaker: (Inaudible)
Walter E. Rogers: You're obviously getting much closer.
Speaker: (Inaudible)
Walter E. Rogers: They may have Your Honor and other --
Speaker: (Inaudible)
Walter E. Rogers: That of course --
Speaker: (Inaudible)
Walter E. Rogers: Yes, that's true.
Speaker: (Inaudible)
Walter E. Rogers: Yes, sir. They do have certain elements of control as far as this equipment and as far as in some place it can be so.
Speaker: (Inaudible)
Walter E. Rogers: That is certainly one of the view of it Your Honor. It certainly is.
Speaker: (Inaudible)
Walter E. Rogers: Yes, he did.
Potter Stewart: But your basic answer isn't -- isn't that Mr. Rogers that there is no evidence at all if the lessor was the bus company?
Walter E. Rogers: That's correct.
Speaker: (Inaudible)
Potter Stewart: That is not --
Walter E. Rogers: -- either from (Inaudible).
Potter Stewart: Because that's your basic answer, didn't you?
Walter E. Rogers: If you assume that the bus company (Inaudible) one and the same, the bus company made this lease, instead of the terminal, then you have the question that you're speaking of here.
Speaker: (Inaudible)
Walter E. Rogers: No, no power it has once it gets a record had been made up. And it comes to it on evidence that's been heard by the trial court and it passes on that evidence as a reviewing court. Then if the man didn't kill the individual involved, it's discovered later it did -- his remedy is independent so far as I am aware one of the executive premises not of judicial review at the appellate level.
Speaker: (Inaudible)
Walter E. Rogers: No, I have not said that.
Speaker: (Inaudible)
Walter E. Rogers: I know of no trial as in the Court has. In fact, I'm satisfied it does not (Inaudible)
Speaker: (Inaudible)
Walter E. Rogers: That's true. They -- the access of reviewing Court to consider the record as it comes to that.
Speaker: (Inaudible)
Walter E. Rogers: No, on that -- that's right. The question has been presented at all.
Speaker: (Inaudible)
Walter E. Rogers: The one year (Inaudible) that I can mention to the Court is the case of (Inaudible) I believe against somebody.
Speaker: (Inaudible)
Walter E. Rogers: There would be brought because I think the -- there maybe other section dealing with the criminal appeals so that is the title of --
Speaker: (Inaudible)
Walter E. Rogers: I beg your pardon, sir.
Speaker: (Inaudible)
Walter E. Rogers: If I --
Speaker: (Inaudible)
Walter E. Rogers: Both provisions, yes, the same type of thing that was involved in the Maine case where the question of possible consideration of other elements and the court held that it had no power to remand the case at that stage of the proceeding for the taking of additional evidence.
Speaker: (Inaudible)
Walter E. Rogers: If they have the evidence in the record before them, yes, but if it is not -- if it's not on that it's presented, it holds the record.
Speaker: (Inaudible)
Walter E. Rogers: Well, of course, we have the rule in Virginia of after discovery and evidence that this governed by time limitations and things of that sort but it would not be available after the case has got to the -- got to the appellate level. And the rules relating to that must be evidence it wasn't available at the time. And in no way of anybody presenting it at that time, a person can make certain motions in the trial court, the trier of facts can order a new trial on the grounds of after the discover and evidence following the crowd before that Court loses jurisdiction of the case. But --
Speaker: (Inaudible)
Walter E. Rogers: That is it.
Speaker: (Inaudible)
Walter E. Rogers: That can be presented to the Supreme Court or remand.
Speaker: (Inaudible)
Walter E. Rogers: Yes.
Speaker: (Inaudible)
Walter E. Rogers: There are provisions for applying the writ of coram nobis in Virginia and --
Speaker: (Inaudible)
Walter E. Rogers: I think there are some situations in which under certain rules, that procedure is available. Frankly, I'm not first on that point right here now but I -- I do know of the procedure and I do know that in some case, it has been used and I think it is in some situation have been applied in the case of after discovered evidence. So just put the second part that I'm unable to advise the Court at this time.
Speaker: (Inaudible)
Walter E. Rogers: Yes, I do have, Your Honor. In fact, there are number of restaurants in Virginia that have desegregated their facilities in a matter of recent months. And in fact, this particular restaurant is one that has -- that goes of course to the question of the Virginia statute that is involved here being -- it is not a segregation statute at all. There is no compulsion on the part of the State. There is no effort being made in Virginia and introduced places who have voluntarily chosen the course of desegregation to make them change their policies and the police don't come in and try to seize if any action is enforced. It's a matter that is left on this score to the individual action by -- and that he says I will serve both for these to do so.
Potter Stewart: What is that?
Walter E. Rogers: Be in the policy of separation and during at that way, then if he enforces that, then, in those cases, by doing the crime in which the statute is both but not as a matter of State policy. That is true, Your Honor. I see my time is up. I haven't touched on all phases of this review with the matters that are covered by the brief. I think that the counsel for the opposition of -- I give too much consideration in the Fourteenth Amendment question but we think it's controlled by the reason on this lower court level in Maryland decision. And if that very issue was involved and by this action in Paul against Virginia involving this very statute that was considered by the Court there and its rulings of -- on that in refusing to consider the case. I want to call your attention to one typographical error on page 16 of our brief. At the end of the fourth line the word "eventuary" should be "evidentiary," evidence.
Potter Stewart: What page?
Walter E. Rogers: 16, the fourth line, the last word. That should be evidentiary, not eventuary.
Thurgood Marshall: Mr. Chief Justice, may it please the Court. I'd like to start with few moments I have with the answer to Mr. Justice Brennan's question. I think it should also be added that although this public statement has been made and indeed in facts, Negroes are being served in the bus terminal involved in this, the signs are still up and I submit now, we really got a situation. Boynton has not only got to find out who owns that terminal, he's going to have to find out just what is the whim of the manager on the day he gets there. Because as it appears with the sign still up, and he was served and I assume that they would serve today and tomorrow they should be back. And I think that's the other point that I've been trying to get clear about this different system as it moves along which is the opposite of what the Congress intends in its commerce power that it be uniform throughout. On the question as to these rooms in the restaurant itself, I find out from associate who have tried this case that the two -- it's -- it's a long one wall and there is a wall between the white section and the colored section. There is a wall there with doors coming out. And it -- it's not a temporary wall or what have you, but for all intents and purposes it's the same restaurant but for the wall and here, we have the same situation of making somebody move from one to the other.
Speaker: (Inaudible)
Thurgood Marshall: I would say this so that insofar as the trial in the lower court, I guess it was pretty fast. I think it normally the -- when it is tried again that -- I mean, this is the only record we have actually is the magistrate court.
Speaker: (Inaudible)
Thurgood Marshall: The question that Mr. Justice Stewart asked by the trial de novo. It was a trial de novo but the practice appears to be in this record and indeed it was done is you put in the transcript in the magistrate's court.
Speaker: (Inaudible)
Thurgood Marshall: Well, I think that we -- we would've had a better case but this is by agreement as I understand which is that it's the normal procedure.
Speaker: (Inaudible)
Thurgood Marshall: My argument say is -- is that I agree fully with that but I still say we have enough in this record to come under the Morgan case.
Speaker: (Inaudible)
Thurgood Marshall: Oh, yes, sir. I -- under the Morgan case, I think that it's perfectly clear that -- and from the argument that's been made here by Mr. Rogers that there is no question that the bus company put Boynton in this bus terminal. They pulled up, they'd let him off in the bus terminal and that whether it's owned or operated by whomsoever, it pleases, it is an essential part. The only thing in the bus terminal are the ticket counters, restrooms, a waiting room, and the lunch counter, I mean the restaurant and certainly, that restaurant is just a significant part of that is that, if they have separate counters to buy tickets or separate restrooms, he wouldn't have any trouble. I think you had also -- while we're on this lease. We're trying to figure out what paragraph 24 on page 16 says because it requires them, the restaurant to administer -- to run this building according to the rules and regulations of any governmental agency having jurisdiction thereof, then it says that having down below, the lessor should apply with the ordinance of the City of Richmond and the laws of the United States in the State of Virginia. And I would submit that I think I know what they were driving at that this was to be a terminal restaurant as represented up in the beginning where they're required to run the terminal facilities.
Charles E. Whittaker: I wonder if you have a (Inaudible) a long-term lease that didn't have that (Inaudible)
Thurgood Marshall: Yes, sir.
Charles E. Whittaker: You have?
Thurgood Marshall: Yes, sir. In Texas.
Charles E. Whittaker: But isn't to come everyday (Inaudible) long-term lease.
Thurgood Marshall: I would think so.
Charles E. Whittaker: To the power of all the ordinances of this facility in laws of the State?
Thurgood Marshall: And the United States --
Charles E. Whittaker: And United States.
Thurgood Marshall: And the regulations of agencies, yes, sir. I've seen through the record. And I submit I've never seen -- I frankly, the one type of lease I have never seen is one which says that you must run a bus terminal. No, I've never seen one of -- this is the first one on the bus terminal. And I was reading in relation to that state. That was the section I was reading in the legislature because I -- I think Mr. Justice Whittaker, in complete honesty that this is obviously a lease that has a combination. It looks to me like the lease that the -- the regular sections would be for the restaurant as mentioned by Mr. Rogers across the street. But the fact that those of us know when we run across leases that that time on provision is entirely different. You don't have that in a normal lease. You would have for example in the -- the lease in the gas company that you would run it to serve our employees, etcetera, etcetera or in the shopping center would be like a shopping center. And the reason I make that this goes obvious this was not to be as Mr. Rogers have you to believe, a -- a restaurant like the one across the street. That was the -- my whole point on the brief.
Speaker: (Inaudible)
Thurgood Marshall: I --
Speaker: (Inaudible)
Thurgood Marshall: No sir. I haven't abandoned it. I say that this Court can what the -- I admit Mr. Rogers is right. On our way up, we lift it up because technically, we knew it was not then in the record, but this Court has for the information and the States have -- they couldn't give it and then, the Federal Government gave it and I think if this Court wants to, this Court can consider it as a part of the whole commerce argument. But I would rather put my basic weight on the Morgan case because I think the Morgan case is sufficient and the Morgan case was on the general commerce power rather than the Motor Carrier Act.
Speaker: (Inaudible)
Thurgood Marshall: You had a statute that said --
Speaker: (Inaudible)
Thurgood Marshall: It mentioned white and colored passengers they didn't have -- it didn't have. And this statute, if this statute it said that any Negro who remains on property have to be told to move would be guilty of a crime, would be automatically unconstitutional. This statute as the Morgan Statute --
Felix Frankfurter: (Inaudible)
Thurgood Marshall: Then we -- except for the --
Felix Frankfurter: (Inaudible)
Thurgood Marshall: That -- that's what I was --
Felix Frankfurter: (Inaudible)
Thurgood Marshall: That's what I was getting to Mr. Justice Frankfurter was that when the private individual decide that he is going to use race, then State cannot come in and become a party too.
Speaker: (Inaudible)
Thurgood Marshall: Yes, sir.
Speaker: (Inaudible)
Thurgood Marshall: No, sir. We did not raise it in the petition. The last place it was raised was in the Hustings Court. Bear in mind that we didn't have to be -- not have an argument in the Supreme Court of Appeals, they denied our petition for writ of error.
Potter Stewart: Because when -- but you didn't -- in your petition for writ of error, you didn't rely on (Inaudible)
Thurgood Marshall: The petition for writ of error, the petition itself is -- in Virginia, it's like a brief and it did have everything in it. It have the Act, the Clause, it has everything in it. Because that's not a part of the record, it never is.
Potter Stewart: (Inaudible)
Thurgood Marshall: Yes, sir. Because they printed -- the assignments of error, Mr. Justice Stewart is in here. And I think that the -- the Virginia rule is that your basis of appeal is limited to the assignments of error which is in the record. But the question you're asking in our petition didn't we go further, we did -- we covered all of these but that's not a part of the record which you --
Speaker: (Inaudible)
Thurgood Marshall: It was before the Supreme Court --
Speaker: (Inaudible)
Thurgood Marshall: We raised it in the petition.
Speaker: (Inaudible)
Thurgood Marshall: Yes, sir. And that was there and they refused to give us the -- the writ of error.
Speaker: (Inaudible)
Thurgood Marshall: The petition here -- yes, sir. We did not mentioned as I remember it didn't used the Motor Carrier Act Clause at all.
Speaker: (Inaudible)
Thurgood Marshall: Thank you, sir.
Speaker: (Inaudible)